FILED
                              NOT FOR PUBLICATION                           DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 OFELIA MEDRANO WAMEA,                            No. 06-73646

               Petitioner,                        Agency No. A075-719-852

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Ofelia Medrano Wamea, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s order denying her motion to reconsider. We review for abuse



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
of discretion the denial of a motion to reconsider, Cano-Merida, 311 F.3d 960, 964

(9th Cir. 2002), and we deny the petition for review.

        The agency did not abuse its discretion in denying Medrano Wamea’s

motion to reconsider because the motion was untimely and failed to specify error

in the IJ’s removal order. See 8 C.F.R. § 1003.23(b)(1), (2).

        To the extent Medrano Wamea seeks an extension of her voluntary departure

period, the request is denied. See Zazueta-Carrillo v. Ashcroft, 322 F.3d 1166,

1172 (9th Cir. 2003); see also Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir.

2004) (order).

        Medrano Wamea’s remaining contentions lack merit.

        PETITION FOR REVIEW DENIED.




IH/Research                               2                                  06-73646